DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a sensor cross-talk compensation system, classified in G01R33/0017.
II. Claims 15-19, drawn to a method of performing sensor cross-talk compensation, classified in Y10T29/49002.
III. Claims 20-22, drawn to a method of manufacturing a sensor chip, classified in Y10T29/49002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In this case invention I can be used in a materially different process of using that product such as one where the first and second detector pairs do not include at least one contact of the second pair of detector contacts that is different from the first pair of detector contacts as required in invention II.  Further, invention II can be practiced with another materially different product such as by a sensor that does not require an asymmetry detector configured to detect an asymmetric characteristic of the vertical Hall sensor element, wherein the asymmetry detector comprises: a detector main region that vertically extends into the semiconductor substrate from the first main surface towards the second main surface and is of a conductivity type having a first doping concentration; and at least three detector contacts disposed in the detector main region at the first main surface, wherein the at least three detector contacts are ohmic contacts of the conductivity type having a second doping concentration that is higher than the first doping concentration as is required in invention I, and instead invention II can use a sensor that only requires a vertical and lateral sensor.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of invention I can be made by a materially different process that forms not just a sensor but also a cross-talk compensation circuit comprising: a resistance ratio measurement circuit configured to determine a ratio between a first resistance and a second resistance, wherein the first resistance is a resistance between a first pair of detector contacts of the at least three detector contacts and the second resistance is a resistance between a second pair of detector contacts of the at least three detector contacts; and signal processing circuitry configured to generate a compensated measurement signal based on the first sensor signal and the determined ratio. Invention I can also be formed by a materially different process and thus not require features such as forming of the sensor, such as how the sensor main region and detector main region are formed by applying a first mask to the first main surface of the substrate and in a same first doping step, and   forming the plurality of sensor contacts and forming the at least three detector contacts comprises applying a second mask to the first main surface of the semiconductor substrate and forming the plurality of sensor contacts and the at least three detector contacts in a same second doping processing step as is required in invention III.  Instead, invention I can have the above features formed in a single step, or in four distinct steps, or be formed by applying only a single mask for all the above features or by not applying a mask at all.
The materially different process can form all of the elements of claim 1, including the above noted compensation feature on the same chip or on distinct chips, but where either process is materially different because it includes the forming of a compensation system not found in claims 20-22.  
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different . design, mode of operation, function, or effect, are mutually exclusive, and are not obvious variants because invention II requires and is directed towards a method of performing sensor cross-talk compensation while invention III requires and is directed towards a method of manufacturing a sensor chip.  Invention II requires the generation of first and second sensor signals by respective vertical and lateral Hall sensor elements, the determination of a ratio between a first and second resistance, and the generation of a compensated measurement signal based on the first signal, second signal, and determined ratio.  None of these features are found in invention III.  Invention III requires the providing of a semiconductor substrate having a first and second main surface, forming a sensor main region of a vertical Hall sensor element in the manner recited in claim 20, the forming of a plurality of sensor contacts, in the sensor main region, forming a detector main region of an asymmetry detector in the substrate, forming at least three detector contacts in the detector main region, along with various requirements for resistance and distance as found in the last fourteen lines of claim 20.  Most of these features, such as the specifics for forming of the sensor main region, the forming of a detector main region of an asymmetry detector, and all of the requirements on the last fourteen lines of claim 20 are not found in invention II.As such, these inventions have a materially different design, mode of operation, function, or effect, the inventions do not overlap in scope, i.e., are mutually exclusive; and, and the inventions as claimed are not obvious variants.  
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search is required for each invention above requiring different search terms and search strategies.  For example, invention I will require a search for all of the features in the claims such as the asymmetry detector.  Invention II does not require or recite an asymmetry detector, but would require a search for a ratio be determined from pairs of contacts that have at least one contact different from each other, a feature not required in invention I.  Invention III requires a search for forming of the sensor, such as how the sensor main region and detector main region are formed by applying a first mask to the first main surface of the substrate and in a same first doping step.  None of the other inventions require these features, and invention III does not require any of the steps of invention II or the processing circuitry of invention I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claims 1, 15, and 20 are generic to the following disclosed patentably distinct species:
Species I, Figures 4,5,8;
Species II, Figures 6,7,9;
Species III, Figure 10A;
Species IV, Figures 10B, 10C;
Each of the above species has a unique asymmetry detector setup not found in the other species.  Species I requires an asymmetry detector with four contacts C1-C4 connected in the specific manner shown, such that two bottom contacts are tied to ground and the output from two contacts upper contacts is obtained.  Species II requires an asymmetry detector only having three contacts of the same size and being symmetrically placed in a single line, where the middle one is tied to ground, and an output is obtained from an outer two contacts. Species III requires an asymmetry detector only having three contacts of different sizes, being asymmetrically placed, where the middle one is tied to ground, and an output is obtained from an outer two contacts. Species IV requires an asymmetry detector only having three contacts of the same size but being asymmetrically placed, where the middle one is tied to ground, and an output is obtained from an outer two contacts.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A different field of search is required for each of the above species. For example Species I requires a search for four contacts for the asymmetry detector, while Species III requires a search for three contacts for an asymmetry detector but having differing dimensions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858